Case 3:08-cr-00094-CRS-DW Document 56 Filed 06/04/20 Page 1 of 3 PageID #: 225




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                                 CRIMINAL ACTION NO. 3:08-CR-94-CRS

TIMOTHY TERRELL BALLANGER                                                           DEFENDANT

                                MEMORANDUM AND ORDER

       This matter is before the Court upon a second motion by Defendant Timothy Terrell

Ballanger for compassionate release in light of the COVID-19 pandemic (DN 55). Defendant

filed a previous motion for compassionate release which the Court denied without prejudice by

Memorandum and Order entered May 4, 2020, based on Defendant’s failure to meet the

exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A)(i) (DN 54).

       In his prior motion, Defendant indicated that he suffers from fibro sarcoma, ulcerative

colitis, and severe asthma. He also stated that the medication he takes for ulcerative colitis

weakens his immune system. Plaintiff is incarcerated at Butner FCI, where inmates have

reportedly died from COVID-19. Indeed, Plaintiff indicates that COVID-19 is in his housing

unit and that “grown men are being hauled out in wheelchairs so sick that they can’t walk.”

       In the instant motion, Defendant states that he has now exhausted his administrative

remedies. Defendant attaches to his motion a request he made to the warden on May 19, 2020,

for home confinement pursuant to 18 U.S.C. § 3624(c)(2) or for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). Defendant also attaches the undated response he received which

states that he does not meet the criteria for home confinement. The response does not appear to

address Plaintiff’s request for compassionate release.
Case 3:08-cr-00094-CRS-DW Document 56 Filed 06/04/20 Page 2 of 3 PageID #: 226




       Under 18 U.S.C. § 3582(c), as amended by the First Step Act, defendants may make a

direct request to the court for compassionate release after exhausting his administrative remedies

or making a request to the warden with no response. 18 U.S.C. § 3582(c)(1)(A)(i); see also

United States v. York, Nos. 3:11-CR-76, 3:12-CR-145, 2019 U.S. Dist. LEXIS 119768 (E.D.

Tenn. July 18, 2019). This statute specifically provides that a district court has the authority to

rule on a motion for compassionate release

       after the defendant has fully exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier[.]

       Based upon the records submitted by Defendant, it appears that although his request for

home confinement has been addressed, his request for compassionate release has not. Since it

has not been 30 days since Plaintiff made his request for compassionate release, the Court does

not have jurisdiction to rule on his motion.

         Moreover, to the extent Defendant urges that the risks involved in the COVID-19

pandemic should excuse the exhaustion requirement, the Court declines to adopt such reasoning.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. Apr. 2, 2020) (concluding, in denying

motion for compassionate release due to COVID-19, that “[g]iven BOP’s shared desire for a safe

and healthy prison environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion

requirement takes on added—and critical—importance”); United States v. Bolze, No. 3:09-CR-

93-TAV-CCS-1, 2020 U.S. Dist. LEXIS 84158, at *10-11 (“[T]he court may not create an

exception to § 3582(c)(1)(A)’s exhaustion requirement for the special circumstance of the

COVID-19 epidemic.”) (collecting cases); United States v. Dougherty, No. 2:18-cr-229-2, 2020

U.S. Dist. LEXIS 68725, at *4 (S.D. Ohio Apr. 20, 2020) (finding that “many courts have held




                                                  2
Case 3:08-cr-00094-CRS-DW Document 56 Filed 06/04/20 Page 3 of 3 PageID #: 227




that the exhaustion requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot be

waived, even due to emergencies such as the COVID-19 pandemic”) (citations omitted).

        For these reasons, IT IS ORDERED that the instant motion for compassionate release

(DN 55) is DENIED without prejudice. The Court will expedite any subsequent motion for

compassionate release filed after Defendant meets the statutory requirements of 18 U.S.C.

§ 3582(c)(1)(A).

Date:   June 4, 2020




                                             Char
                                                lesR.Si
                                                      mpsonI
                                                           II,Seni
                                                                 orJudge
                                                Unit
                                                   edStat
                                                        esDi
                                                           str
                                                             ictCour
                                                                   t
cc:     Defendant, pro se
        U.S. Attorney
4411.011




                                                3
